MORRIS, Judge.
Angel Luis Lopez appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The postconviction court denied his sole claim of ineffective assistance of counsel as facially insufficient. Lopez argues, and we agree, that pursuant to Spera v. State, 971 So.2d 754, 761 (Fla.2007), he should have been provided with an opportunity to amend and cure the insufficiency, if he can do so in good faith. We therefore reverse and remand for the postconviction court to strike the motion with leave to amend within a reasonable time, not to exceed thirty days.
Reversed and remanded.
VILLANTI and KHOUZAM, JJ., Concur.